WAIVER AND RELEASE  

This Waiver and Release, ("Release", undersigned and dated as of September 5,
2008, ("Release"), is entered into by and between NorthWestern Corporation,
d/b/a NorthWestern Energy, a Delaware corporation with its principal place of
business located at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, its
officers, agents, directors, employees, successors, subsidiaries, insurers,
parents and/or affiliated companies, and assigns ("NWEC or Company") and Thomas
J. Knapp ("Knapp" or "You"), a Maryland resident, to settle all issues between
us in connection with Knapp's severance of employment. NWEC and Knapp are
collectively referred to herein as the "Parties".

NOW, THEREFORE, in consideration of the foregoing premises and further in
consideration of the mutual covenants, conditions and agreements contained in
this Release and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto do hereby agree
as follows:

1. Benefits Payable. In exchange for this Release, Knapp will receive a
severance payment of $284,012.00 (Two Hundred Eighty-four Thousand and Twelve
Dollars) less all applicable taxes and deductions to be paid in the next
regularly scheduled payroll cycle occurring seven (7) days after he signs this
Release. In his last regularly scheduled payroll check, Knapp shall receive his
accrued but unpaid vacation.

Knapp will be eligible for a pro-rated 2008 incentive award based on the amount
of time served in an eligible status during the performance period to be
calculated at the end of the performance period, payable in accordance with the
terms of the 2008 Employee Incentive Plan, and paid at the same time as other
participants in the Plan are paid, but in any event, no later than March 15,
2009. Such award will be calculated assuming a personal performance factor of
100 percent and an individual performance rating of at least "meets
expectations".

With respect to COBRA continuation premiums, for the twelve (12) month period
following the date of termination, NWEC will continue to pay the same percentage
of premiums as it was paying for group health and other group insurance coverage
subject to COBRA continuation, immediately prior to the date of termination. For
the same twelve (12) month period, Knapp will pay the employee portion of such
COBRA premiums, and will be reimbursed for each COBRA premium he pays in the
first regularly scheduled pay period of each applicable month. Outplacement
services with a service provider of Knapp's choice, will be provided up to
$12,000 (Twelve thousand dollars) during the twelve (12) month period following
the date employment is terminated.

Whether or not Knapp signs this Agreement, he will retain such interests as he
may have as a former employee of NWEC in any NWEC benefit plans, including, but
not limited to, any pension, or 401K plans. He shall further retain such rights
as he may have to elect to continue certain health and other benefits under
COBRA and comparable state laws.

2. Employment Severance. Knapp's last date of employment shall be August 29,
2008 (the "Severance Date"), contingent upon signing this Waiver and Release.

3. Claims Released. In exchange for the benefits payable, Knapp for himself, his
heirs, executors, administrators, successors, assigns and trustees irrevocably
and unconditionally releases NWEC, its current, former and future, parent,
subsidiary and related companies, its directors, trustees, officers, employees,
agent, attorneys, successors, and assigns, and all persons acting by, through,
under, or in concert with any of them (the "Released Parties"), from all
actions, causes of action, suits, debts, charges, complaints, claims,
obligations, promises, contracts, agreements, controversies, damages, judgments,
rights, costs, losses, expenses, liabilities and demands of any nature, whether
known or unknown, whether actual or potential, whether specifically mentioned
herein or not, in law or equity, whether statutory or common law, whether
federal, state, local, or otherwise, as a result of any act that has heretofore
occurred, including, without limitation that Knapp may have arising out of or
related to his employment with or separation from, NWEC ("Claims"). Knapp is
releasing the following claims which include, without limitation, claims under
his original employment terms, which are canceled as of the Severance Date with
no further benefits or payments to be provided thereunder, the WARN Act, as
amended, any and all claims of wrongful discharge or breach of contract, any and
all claims for equitable estoppel, except as provided in Section 1 above, any
and all claims for employee benefits, including, but not limited to, any and all
claims under the Employee Retirement Income Security Act of 1974, as amended,
and any and all claims of employment discrimination on any basis, including, but
not limited to, any and all claims under Title VII of the Civil Rights Act of
1964, as amended, under the Age Discrimination in Employment Act of 1967, as
amended, under the Civil Rights Act of 1866, 42 U.S.C. §1981, under the Civil
Rights Act of 1991, as amended, under the Americans with Disabilities Act of
1990, as amended, under the Family and Medical Leave Act of 1993, under the
Immigration Reform and Control Act of 1986, as amended, under the Fair Labor
Standards Act, as amended, 29 U.S.C. §201 et seq., the Older Workers Benefit
Protection Act, as amended, the Wrongful Discharge from Employment Act, 39-2­901
et seq., MCA, any federal, state or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith including 27-1-221, MCA, any federal, state, or local laws
prohibiting employment discrimination, such as in the State of South Dakota, any
claim filed in NWEC's bankruptcy proceedings, and any and all claims under any
other federal, state, or local labor law, civil rights law, fair employment
practices law, or human rights law, any and all claims of slander, libel,
defamation, invasion of privacy, intentional or negligent infliction of
emotional distress, intentional or negligent misrepresentation, fraud, and prima
facie tort, any and all claims for monetary recovery, including but not limited
to, back pay, front pay, liquidated, compensatory, and punitive damages, and
attorneys' fees, experts' fees, disbursements and costs which against the
Released Parties, that Knapp ever had, now have, or hereafter can, shall, or may
have, for, upon, or by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date of Knapp's execution of this Release. Knapp will
never file any lawsuit, complaint or claim based on any Claims, and Knapp will
withdraw with prejudice any such lawsuit, complaint, or claim that may already
be pending in any court or administrative agency. Knapp promises never to seek
any damages, remedies, or other relief for himself personally (any right to
which Knapp hereby waives) by filing or prosecuting a charge with any
administrative agency with respect to the Claims purportedly released by this
Release. Notwithstanding any provision to the contrary, this subsection shall
not apply (a) to challenges to the ADEA release, to the extent, if any,
prohibited by applicable law; (b) to claims to enforce Knapp's rights under this
Agreement, (c) to claims that cannot legally be released under applicable law;
(d) to claims by Knapp for benefits under benefit plans in which he maintains an
interest as a former employee of NWEC, (e) to all rights and claims of
contribution and of indemnification Knapp may have, whether under this
Agreement, under the NWEC's Bylaws, by common law, statute, or otherwise, and
(f) to rights and claims Knapp may have under any policies of directors and
officers liability insurance.

NWEC hereby releases Knapp and his heirs, successors or assigns, from all
actions, causes of action, suits, debts, charges, complaints, claims,
obligations, promises, contracts, agreements, controversies, damages, judgments,
rights, costs, losses, expenses, attorneys' fees, liabilities and demands of any
nature, whether known or unknown, whether actual or potential, whether
specifically mentioned herein or not, in law or equity, whether statutory or
common law, whether federal, state, local, or otherwise, as a result of any act
that has heretofore occurred (all hereinafter referred to as "NWEC Claims").
NWEC further will never file any lawsuit, complaint, or claim based on any NWEC
Claims, and NWEC will withdraw with prejudice any such lawsuit. Notwithstanding
any provision to the contrary, this subsection shall not apply (a) to claims to
enforce NWEC's rights under this Agreement, and (b) to claims that Knapp has
committed fraud or willful misconduct.

4. No admission of Liability. This Release is not an admission of guilt or
wrongdoing by any released party. Knapp acknowledges that he has not suffered
any age or other discrimination or wrongful treatment by any released party.

5. Consideration of Release. NWEC advised Knapp to take this Release home, read
it, and carefully consider all of its terms before signing it. NWEC gave Knapp
at least twenty-one (21) days in which to consider this Release. Knapp waives
any right he may have to additional time beyond this consideration period within
which to consider this Release. Knapp understands that he has seven (7) days
after signing this Release to revoke it. If Knapp chooses to revoke this
Release, Knapp agrees to provide such revocation in writing, accompanied by any
sums received pursuant to this Release, to be received by the Vice President,
General Counsel and Corporate Secretary by the end of the seven (7) day period.
NWEC, in writing, advised Knapp to discuss this Release with his own attorney
(at Knapp's own expense) during this period if Knapp wished to do so. Knapp has
carefully read this Release, fully understands what it means, and is entering
into it voluntarily. Knapp is receiving valuable consideration in exchange for
his execution of this Release that he would not otherwise be entitled to
receive.

6. Company Property. Knapp agrees to return to NWEC, by his Severance Date, all
files, memoranda, documents, records, copies of the foregoing, credit cards, and
any other property of NWEC or its affiliates in his possession. Knapp will
permanently retain his BlackBerry, the phone number associated with the
Blackberry as well as the laptop computer and associated equipment.

7. False Claims Representations and Promises. Knapp has disclosed to NWEC any
information he has concerning any conduct involving NWEC or any affiliate that
he has any reason to believe may be unlawful or that involves any false claims
to the United States. Knapp promises to cooperate fully in any investigation
NWEC or any affiliate undertakes into matters occurring during his employment
with NWEC or any affiliate. Knapp understands that nothing in this Release
prevents his from cooperating with any U.S. government investigation. In
addition, to the fullest extent permitted by law, Knapp hereby irrevocably
assigns to the U.S. government any right he may have to any proceeds or awards
in connection with any false claims proceedings against NWEC or any affiliate.

8. Non-Disclosure, Return of Proprietary Information, and Inventions and
Patents. NWEC and Knapp agree that during his employment with NWEC, Knapp has
received and become acquainted with confidential, proprietary, and trade secret
information of NWEC including, but not limited to, information regarding NWEC
business programs, plans, and strategies; finances; customers and prospective
customers; suppliers and vendors; marketing plans and results; personnel matters
regarding NWEC employees, officers, directors, and owners; manners of operation
and services provided; negotiating positions and strategies; legal arguments,
theories, claims, investigations, and audits; or information regarding the
operation and business of NWEC. Knapp acknowledges that such information has
been developed or acquired by NWEC through the expenditure of substantial time,
effort, and money, that such information provides NWEC with strategic and
business advantages over others who do not know or use such information, and
that NWEC has implemented specific policies and practices to keep such
information secret. Knapp agrees that he shall not during the term of employment
or at any time thereafter, directly or indirectly:

 

A. Use for his own purpose or for the benefit of any person or entity other than
NWEC, or otherwise disclose or permit others to obtain access to, any
proprietary of confidential information to any individual or entity unless such
disclosure has been authorized in writing by NWEC or is otherwise required by
law. Information or material that is not novel or copyrighted or patented may
nonetheless be proprietary information. Proprietary information shall not
include, however, any information that is or becomes generally known to the
industries in which NWEC competes through sources independent of NWEC or Knapp
or through authorized publication by NWEC to persons other than NWEC employees.
Nothing about this Section (8) will be interpreted as prohibiting Knapp from
using his generalized knowledge of and expertise in the utilities industry in
future employment settings.

 

B. Except as required by law, give or disclose any records containing
confidential information or material to, or permit any inspection or copying of
such records by, any individual or entity other than in the authorized course
and scope of such individual's or entity's employment or retention by NWEC. In
addition, Knapp shall promptly return to NWEC all such records upon resignation
hereunder and shall not use or retain any such records thereafter. Records
subject to this subsection shall include, but not be limited to, all
correspondence, memoranda, files, analyses, studies, reports, notes, documents,
manuals, books, lists, financial, operating, or marketing records, computer
software, magnetic tape, or electronic or other media or equipment of any kind
that may be in the possession or under Knapp's control or accessible to his
which contain or may be derived from proprietary or confidential information
covered by this section. All such records are and will remain the sole property
of NWEC.

 

9. Public Statements. Except as necessary to secure other employment or for
other necessary reasons, Knapp agrees that he will make no public statements
concerning the severance of his employment with NWEC. NWEC by its Board of
Directors and senior management, and Knapp also agree neither party will make
any disparaging remarks to any third parties concerning the other party. Knapp
further agrees that he will not disparage NWEC's business capabilities,
products, plans, or management to any customer, potential customer, vendor,
suppler, contractor or subcontractor of NWEC so as to affect adversely the good
will or business of NWEC. NWEC by and through its Board of Directors and senior
management agrees that it will refrain from making any adverse, derogatory or
disparaging comments or statements about Knapp or his performance during his
employment with NWEC; that they will be supportive of Knapp's attempts to secure
future employment; and will provide Knapp with a mutually agreeable letter of
recommendation. If either party is contacted by the media concerning Knapp's
departure from NWEC, either party may explain that Knapp was unable to move his
family to Sioux Falls, South Dakota and left NWEC to pursue other business
opportunities.

10. Consequences of Violating Promises:

A. General Consequences. In addition to any other remedies or relief that may be
available, upon any breach of this Agreement (for this purpose, a breach will
include proof that a representation was false when made), the breaching party
agrees to pay the reasonable attorneys' fees and any damages the non-breaching
party incurs as a result of such breach (such as by suing a Released Party over
a released Claim). Each party further agrees that the minimum damages for each
breach will be half of the attorney's fees the non-breaching party incurs as a
result of the breach, which is a reasonable estimate of the value of the time
the non-breaching party is likely to have to spend seeking a remedy for the
breach. Knapp further agrees that NWEC would be irreparably harmed by any actual
or threatened violation of Section 8 of this Waiver and Release and that NWEC
will be entitled to an injunction prohibiting Knapp from committing any such
violation.

B.    Challenges to Validity. Should Knapp attempt to challenge the
enforceability of Section 3 of this Release, Knapp agrees first (1) to deliver a
certified check to NWEC for all amounts he has received because he signed this
Release (2) to direct in writing that all future benefits or payments Knapp is
to receive because he signed this Release be suspended, and (3) to invite NWEC
to cancel this Release. If NWEC accepts Knapp's offer, this Release will be
canceled. If it rejects Knapp's offer, NWEC will notify Knapp and deposit the
amount Knapp repaid, plus all suspended future benefits and payments, in an
interest-bearing account pending a determination of the enforceability of this
Release. If the Release is determined to be enforceable, NWEC is to pay Knapp
the amount in the account, less any amounts Knapp owes NWEC. If the Release is
determined to be unenforceable, the amount credited to the account shall be paid
to the entities that paid the consideration for this Release in proportion to
their payments, and the suspension of future benefits or payments shall become
permanent.

C.   ADEA Claims. This section shall not apply to ADEA Claims to the extent, if
any, prohibited by applicable law.

11. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, legal
representatives, and assigns. However, neither this Release nor any right or
interest hereunder shall be assignable by Knapp, Knapp's beneficiaries, or legal
representatives, except as provided by law or pursuant to referenced benefit
policy documents.

12. Severability and Reformation. The provisions of this Release are severable.
If any provision of this Release shall be determined to be invalid, illegal, or
unenforceable, in whole or in part, neither the validity of the remaining parts
of such provision nor the validity of any other provision of this Release shall
in any way be affected thereby. In lieu of such invalid, illegal, or
unenforceable provision, there shall be added automatically as part of this
Release a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and enforceable.
Each party also agrees that, without receiving further consideration, it will
sign and deliver such documents and do anything else necessary in the future to
make the provisions of this Release effective.

13. Taxes. Knapp understands that NWEC will withhold all applicable income and
payroll taxes. Knapp understands that he will be responsible for paying any
additional taxes that may become due on any of the payments provided herein. If
Knapp fails to pay any taxes due and owing on any of the payments, or any taxing
authority alleges that Knapp has failed to do so or that NWEC is responsible for
the payment of these taxes, for any reason, except to the extent that NWEC was
responsible for the error (for example, an error in withholding), Knapp agrees
to be fully responsible for any judgments or orders, fines and penalties, and
that he will indemnify NWEC including, but not limited to, the satisfaction of
judgments, orders, fines or penalties in the payment of NWEC's defense by
counsel of its choice in such proceedings. The taxability of the amounts
contained herein shall not affect the validity of this Release.

14. Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of South Dakota, without
reference to conflict of laws principles thereof. The Parties also hereby
irrevocably and unconditionally submit to the jurisdiction of any South Dakota
state court or federal court sitting in South Dakota and any appellate court
from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
resulting from any such suit, action or proceeding, and each party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in such South Dakota
state court or, to the extent permitted by law, by removal or otherwise, in such
federal court.

15. Further Assurances. Each party agrees to take all further actions and to
execute and deliver all further documents and instruments that are reasonably
necessary or appropriate in order to effectuate the purposes of this Agreement
and the transactions contemplated hereby.

16. Waiver. Any failure by a party hereto to comply with any obligation,
agreement or condition contained herein may only be waived in a writing executed
by the party granting the waiver, but such waiver or failure to insist upon
strict compliance with such obligation, agreement or condition shall not operate
as a waiver of, or estoppel with respect to, such failure or any subsequent or
other failure. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law.

17. Entire Agreement. This Agreement, the Indemnification Agreement between the
parties dated as of April 11, 2006, and the Consulting Agreement between the
parties dated as of August 26, 2008, set forth the entire agreements and
understandings of the parties relating to the subject matter hereof, and
supersede all prior agreements and arrangements, written or oral, relating to
the subject matter hereof.

18. Amendment. This Agreement may be amended only by a written instrument
executed by both of the parties hereto.

19. Successors or Survivors and Assigns. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors. NWEC may assign this Agreement without the prior consent of Knapp or
his successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto and the Released
Parties, or their respective successors or permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

20. Notice. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed delivered when delivered personally or by overnight
courier or sent by telegram, fax, or email, or forty-eight (48) hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party's address or
fax number set forth on the signature page hereto, as appropriate, which address
or fax number may be subsequently modified by a written notice delivered in
accordance with this section.

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 5 AND YOU SHOULD CONSULT YOUR ATTORNEY.



Thomas J. Knapp NorthWestern Corporation
By:                                                          
By:                                                           Address: 7116
Darby Road Its: Vice President, General Counsel

 

Bethesda, Maryland 20817

 

and Corporate Secretary

Date:                   , 2008 Date:                   , 2008



 

 

 

 